IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2291 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 89 DB 2015
                                :
           v.                   :          Attorney Registration No. 31598
                                :
B. FINCOURT SHELTON,            :          (Delaware County)
                                :
               Respondent       :



                                      ORDER


PER CURIAM


      AND NOW, this 20th day of October, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board and the parties’ responses, the request for

oral argument is denied and B. Fincourt Shelton is suspended from the Bar of this

Commonwealth for a period of four years.      Respondent shall comply with all the

provisions of Pa.R.D.E. 217 and shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).